Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS AND EXAMINER’S AMENDMENTS
DETAILED ACTION
Formal Matters
Claims 3-6 and 9-11 are cancelled.  Claims 1, 2, 5 and 7 are pending and under examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Priority
	The instant application is a continuation of application 13/173,701 (US Patent 9550010) filed on 06/30/2011, which claims priority from US provisional application 61/361,177 filed on 7/2/2010.  The earliest description of applicant’s claimed invention is in application 13/173,701 filed on 6/30/2011.  

Examiner’s Note
Applicant's amendments and arguments filed on 01/14/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 01/14/2021.  
Applicant amended claims to provide for “a connector” with a defined location and configuration.  The examiner had noted in the previous action that including such a limitation would overcome the prior art.  No further prior art teaches or motivates instant claim 1 as now 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Honeyman on 2/9/2021.

Claim 1 reads:
A combination suction and irrigation device for a medical procedure, comprising:
an elongated body having a proximal end and a distal end and defining an open channel that extends from the proximal end to the distal end, the open channel being open at both the proximal end and the distal end, the opening at each of the proximal end and the distal end configured to allow the passage of a fluid therethrough;
a suction port located between the open proximal end and the open distal end, the suction port in communication with the open channel, the suction port being connectable to a source of suction;
an irrigation port in communication with the open channel;
a single valve located along the elongated body in an open proximal end to open distal end direction, between the suction port and the open distal end, the single valve comprising a single actuator configured for manipulation by a user to operate the single valve for selectively 
a connector extending from the elongated body and located proximal the single valve, the connector configured to mount a syringe body to the elongated body wherein the syringe body is parallel to the elongated body.

Conclusion
Claims 1, 2, 5 and 7 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MARK V STEVENS/Primary Examiner, Art Unit 1613